Citation Nr: 0906659	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  01-09 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to October 
1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was most recently before the Board in December 
2007, when the claims were remanded for further development.  
It is now ready for disposition.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 120 degrees, and extension to 0 degrees. 

2.  A respiratory disorder was not shown in service or for 
many years thereafter. No diagnosis of asbestosis is shown. A 
respiratory disorder is not related to service or associated 
with claimed in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2008).  

2.  A respiratory disorder, claimed as asbestosis, was not 
incurred in or aggravated by active duty service. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the Veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his right knee.  
As such, the claim requires consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's right knee disability is rated as 10 percent 
disabling pursuant to DC 5260.  In order to warrant a higher 
rating, the evidence must show:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261); or
*	malunion of the tibia and fibula, with moderate knee 
or ankle disability, requiring a brace (20 percent 
under DC 5262).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent, for the 
Veteran's right knee disability, is not warranted. 

First, although the Veteran has been diagnosed with 
chondromalacia patella of his right knee, arthritis has not 
been diagnosed. Specifically, a January 2000 private X-ray 
indicated no soft tissue or bony abnormalities of the right 
knee.  Another private X-ray taken in May 2001 indicated 
normal results.  Further, an X-ray taken in conjunction with 
the September 2008 VA examination revealed normal results. As 
arthritis of the right knee has not been shown, a higher 
rating is not warranted under DC 5003.

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  Ankylosis is defined as 
a stiffening of the joint.  As set forth above, X-rays taken 
in January 2000, May 2001, and September 2008 revealed normal 
findings.  Moreover, range of motion findings do not support 
ankylosis.  As such, the evidence does not show that a higher 
rating under DC 5256 is warranted.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  In this case, there were no complaints of instability 
made by the Veteran at his January 1999 VA examination.  The 
examiner noted slight crepitus of the patellofemoral joint 
and a positive patellar grind test however, no ligamentous 
instability was noted.  A March 2001 VA treatment record 
additionally noted no ligament laxity or swelling of the 
right knee.

A May 2001 private treatment record additionally reported no 
instability or effusion of the right knee, although moderate 
patello-femoral crepitation was noted. At his September 2008 
VA examination, the Veteran complained of locking of his knee 
and stumbling a couple of times in the past year.  He further 
reported occasional weakness with walking and lifting, and 
the use of a brace.  

Upon examination, although tenderness was noted around the 
knee and along the joint line and patella, there was no 
swelling.  Further, no synovial effusion was noted.  
McMurray's sign was negative, and although there was clicking 
felt behind the patella, there was no increase in laxity. 

As such, the evidence does not support a higher rating under 
DC 5257 for his right knee.  Further, the Board notes that 
the evidence does not show cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258. 
As such, a rating under DC 5258 for his right knee is not for 
application. 

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the Veteran's January 1999 VA examination, right knee range 
of motion was reported from 0 to 140 degrees, with no pain on 
motion noted. Flexion of 0 to 140 degrees and extension to 0 
degrees are considered anatomically normal.  38 C.F.R. 
§ 4.71a, Plate II.  

Upon examination in September 2008, right knee range of 
motion was reported from 0 to 122 degrees, with pain between 
115 to 122 degrees.  Extension was noted as 0 degrees. 
Following repetitive movements, his flexion was noted as 120 
degrees with extension of 0 degrees. 

While some limitation of flexion and extension were noted, 
the evidence does not support a rating in excess of 10 
percent under DCs 5260 and 5261 for his right knee 
disability.  Flexion of the right knee has not been shown to 
be limited to 30 degrees in order to warrant a 20 percent 
rating under DC 5260.  Likewise, as the medical evidence 
showed that he had normal extension, the criteria for higher 
rating under DC 5261 is not met.

In this case, the Board acknowledges the Veteran's complaints 
of pain in his right knee upon weather changes, strenuous 
physical activity, walking, driving, getting in and out of 
cars, running, squatting, and going up hill. However, even 
considering pain, the evidence still does not show a 
limitation of motion that more nearly approximates the 
criteria for the next higher rating.  

Under DC 5262, a malunion of the tibia and fibula requiring a 
brace warrants a 20 percent evaluation if there is a moderate 
knee or ankle disability.  As neither the January 1999 nor 
the September 2008 VA examinations noted malunion of the 
tibia or fibula, this diagnostic code is not for application.

The Board has additionally considered the Veteran's written 
statements that his disability is worse than that 
contemplated by the assigned rating in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a higher rating for his right 
knee disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

In conclusion, the Board finds that the Veteran's right knee 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
The Veteran indicated at his September 2008 VA examination 
that in the past year he had missed about three or four days 
of work, and that his job as a police officer involved a lot 
of driving and walking which aggravates his knee pain.  

However, the Board finds that his disability has not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedule standards 
utilized to evaluate the severity of his disability.  
Therefore, referral is not warranted.

II.  Service Connection for Asbestosis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for a respiratory 
disorder, claimed as asbestosis.  He indicated at a December 
1999 VA examination that he was exposed to asbestos from July 
1988 through August 1991, while stationed on a Navy ship.  He 
stated that he was exposed to insulation containing asbestos. 

VA has issued a circular on asbestos-related diseases. See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular). The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos. The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1MR (M21-1MR), Part VI, para. 7.21.

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease. Also of significance 
is that an asbestos-related disease can develop from brief 
exposure to asbestos or from being a bystander. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract. See M21-1MR, Part VI, para. 7.21(a)(1). These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims. See VAOPGCPREC 
4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

Service treatment records show no complaints of, treatment 
for, or diagnosis of a chronic respiratory disorder.  
Although an upper respiratory infection was diagnosed in 
October 1987, no subsequent treatment for this condition was 
noted. 

Further, even though the Veteran reported asbestos exposure 
while still on active duty, a January 1993 chest X-ray 
indicated normal results.  Additionally, an April 1993 
examination, a year and a half prior to the Veteran's 
separation from service reported that his chest and lungs 
were within normal limits. Similarly, he indicated on his 
April 1993 Report of Medical History that he never suffered 
from asthma, shortness of breath, pain or pressure in his 
chest, or chronic cough.  

Following service, the Veteran underwent a VA medical 
examination in December 1999.  At that time, the examiner 
noted that his chest was symmetrical and moved well with 
respiration. He further indicated that his lungs were clear 
to auscultation and there was no evidence of cor pulmonale or 
pulmonary hypertension.  Although a chest X-ray was negative, 
pulmonary function tests revealed mild obstructive disease.  
A November 2000 VA treatment report indicated a diagnosis of 
mild chronic obstructive pulmonary disease (COPD).  

Although the Veteran has sought treatment for other 
conditions in the past 8 years, following the November 2000 
respiratory diagnosis, the record is devoid of any treatment 
associated with a respiratory condition. In fact, a VA 
treatment record associated with another condition indicated 
that the Veteran's chest was clear in July 2001.  

VA treatment records from July 2004, January 2005, December 
2005, April 2007, and November 2007, indicated that the 
Veteran's lungs were clear.  A private treatment record from 
March 2000 indicated that his chest was clear.  His lungs 
were deemed clear in July 1998, May 2006, July 2006, August 
2006, September 2006, November 2006, and January 2007 private 
treatment visits. 

Service connection may only be granted for current 
disability; when a disability is not shown, there may be no 
grant of service connection. See 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). In essence, although mild COPD was diagnosed 
in a VA treatment record 8 years ago, no diagnosis of 
asbestosis or a diagnosis consistent with asbestosis has been 
made.  Furthermore, other than complaints of shortness of 
breath in his November 2001 substantive appeal, the claims 
file does not contain any treatment for, or complaints of, a 
respiratory disorder following the November 2000 diagnosis. 
Absent a showing of a disability, the appeal must be denied 
as a matter of law.

In addition, even if the veteran were diagnosed with 
asbestosis or a disorder consistent with asbestosis, there is 
no competent evidence that would etiologically link his claim 
of asbestosis with claimed asbestos exposure during military 
service or otherwise show a relationship, except for the 
Veteran's own statements.  In fact, when the Navy was 
contacted regarding his alleged exposure to asbestos in 
service they responded indicating that they had "no way of 
determining to what extent (the Veteran) was exposed to 
asbestos during his Naval service . . . the probability of 
exposure to asbestos was minimal. However, a positive 
statement that the Veteran was or was not exposed cannot be 
made."  

Although the Veteran has offered lay statements concerning a 
relationship between a respiratory condition and exposure to 
asbestos, the mere contentions of the Veteran, no matter how 
well-meaning, without supporting competent evidence that 
would etiologically relate his current claim with active duty 
service cannot support a claim for service-connection. Caluza 
v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993). Thus, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's increased rating claim, he is 
challenging the initial evaluation following the grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
and private treatment records, and he was afforded VA 
examinations in January 1999 and September 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Regarding the Veteran's service connection claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  The Veteran contended in 
his March 2001 notice of disagreement that he never received 
a September 1999 letter sent by the VA outlining the 
information necessary to fully complete his claim.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in December 2007 that fully addressed all 
notice elements.  This letter was issued in response to the 
December 2007 BVA remand.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
October 2008.  Consequently, the Board finds that the duty to 
notify has been satisfied.    

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records.  
The Veteran additionally submitted private treatment records.  
Next, a VA examination pertinent to the service connection 
claim was obtained in December 1999. Although a nexus opinion 
was not obtained, given the absence of in-service evidence of 
a chronic respiratory disorder, no evidence of asbestosis, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for chondromalacia, right 
knee, is denied.

Service connection for a respiratory disorder, claimed as 
asbestosis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


